                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 1 of 39




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       M.D.B.,                                           Case No. 19-cv-02435-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER GRANTING PLAINTIFF’S
                                  13                 v.                                      MOTION FOR SUMMARY
                                                                                             JUDGMENT
                                  14       NANCY A. BERRYHILL,
                                                                                             Re: ECF No. 16, 24, 30, 31
                                  15                      Defendant.

                                  16

                                  17                                            INTRODUCTION

                                  18         The plaintiff, M.D.B., seeks judicial review of a final decision by the Commissioner of the

                                  19   Social Security administration denying her claim for supplemental security income (“SSI”)

                                  20   benefits under Title XVI of the Social Security Act (“SSA”).1 This is her third petition to this

                                  21   court and follows two previous remands to the agency. The plaintiff moved for summary

                                  22   judgment.2 The Commissioner opposed the motion and filed a cross-motion for summary

                                  23   judgment.3 Under Civil Local Rule 16-5, the matter is submitted for decision by this court without

                                  24

                                  25
                                       1
                                         Compl. – ECF No. 1; Pl. Mot. – ECF No. 24-1. Citations refer to material in the Electronic Case File
                                  26   (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                  27       Pl. Mot. – ECF No. 24-1.
                                       3
                                           Cross-Mot. – ECF No. 30.
                                  28

                                       ORDER – No. 19-cv-02435-LB
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 2 of 39




                                   1   oral argument. All parties consented to magistrate-judge jurisdiction.4 The court grants the

                                   2   plaintiff’s motion for summary judgment, denies the Commissioner’s cross motion, and remands

                                   3   for the calculation and award of benefits.

                                   4

                                   5                                              STATEMENT

                                   6   1. Procedural History

                                   7         The plaintiff filed for SSI benefits under Title XVI on February 13, 2012, alleging

                                   8   fibromyalgia, post-traumatic stress disorder (“PTSD”), depression, and anxiety.5 Her application

                                   9   was denied initially and on reconsideration.6 Following an administrative hearing, the

                                  10   administrative law judge (“ALJ”) issued an unfavorable decision on September 25, 2013.7 The

                                  11   Appeals Council denied her request for review on December 9, 2014.8 The plaintiff timely

                                  12   appealed to the district court.9 On December 14, 2015, Magistrate Judge Jacqueline Scott Corley
Northern District of California
 United States District Court




                                  13   granted in part the plaintiff’s motion for summary judgment and remanded the case for further

                                  14   proceedings.10

                                  15         On remand, the plaintiff had another administrative hearing before a different ALJ on August

                                  16   9, 2016.11 On October 14, 2016, the ALJ issued an unfavorable decision.12 The plaintiff appealed

                                  17

                                  18

                                  19

                                  20

                                  21
                                       4
                                           Consents – ECF Nos. 10, 18.
                                  22   5
                                           AR 44.
                                  23   6
                                           AR 54, 71.
                                       7
                                  24       AR 9.
                                       8
                                           AR 1.
                                  25   9
                                           AR 500–03.
                                  26   10
                                            AR 504; Cox v. Colvin, No. 15-cv-00190-JSC, 2015 WL 8596436, at *1 (N.D. Cal. Dec. 14, 2015).
                                       11
                                  27        AR 446–78.
                                       12
                                            AR 415.
                                  28

                                       ORDER – No. 19-cv-02435-LB                         2
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 3 of 39




                                   1   to the district court.13 On March 29, 2018, District Judge William Alsup granted in part the

                                   2   plaintiff’s motion for summary judgment and remanded the case again for further proceedings.14

                                   3         After the second remand, the ALJ held a hearing on November 13, 2018, and heard testimony

                                   4   from the plaintiff and vocational expert (“VE”) Ronald Fleck.15 The ALJ issued another

                                   5   unfavorable decision on January 16, 2019.16 The ALJ’s decision became final on April 17, 2019.17

                                   6   The plaintiff timely filed this action for judicial review and filed a motion for summary

                                   7   judgment.18 The Commissioner filed a cross-motion for summary judgment.19

                                   8

                                   9   2. Summary of Administrative Records

                                  10         2.1   Medical Records

                                  11         The plaintiff’s appeal involves her challenge to the ALJ’s assessments of the medical opinions

                                  12   from the following sources: (1) treating physician Robert Gardner, M.D.; (2) treating physician’s
Northern District of California
 United States District Court




                                  13   assistant (“P.A.”) Joseph Geare; (3) treating counselor Deborah Johnson, LCSW; (4) examining

                                  14   psychiatrist Daniel Mandelbaum, M.D.; (5) examining psychologist Philip Cushman, Ph.D.; (6)

                                  15   examining psychologist Melody Samuelson, Psy.D.; (7) examining psychologist Molly Malone,

                                  16   Psy.D.; and (8) examining physician Soheila Benrazavi, M.D.20 The record in the case exceeds

                                  17   2000 pages.21 Judge Corley summarized the record to 2013, including the opinions of

                                  18

                                  19

                                  20
                                       13
                                            AR 1493–96.
                                  21   14
                                         AR 1497–1504; Cox v. Berryhill, No. C 16-07183-WHA, 2018 WL 1536668, at *1 (N.D. Cal. Mar.
                                  22   29, 2018).
                                       15
                                            AR 1392–1413.
                                  23   16
                                            AR 1352.
                                  24   17
                                         AR 1353 (“If you do not file written exceptions [to the Appeals Council] . . . my decision will
                                       become final on the 61st day following the date of this notice”).
                                  25   18
                                            Compl. – ECF No. 1; Pl. Mot. – ECF No. 24-1.
                                  26   19
                                            Cross-Mot. – ECF No. 30.
                                       20
                                  27        Pl. Mot. – ECF No. 24-1 at 26–34.
                                       21
                                            AR 1–2020.
                                  28

                                       ORDER – No. 19-cv-02435-LB                          3
                                              Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 4 of 39




                                   1   Drs. Gardner, Mandelbaum, and Cushman.22 The court incorporates that summary by this

                                   2   reference and recounts only the evidence that post-dates the record available to Judge Corley.23

                                   3              2.1.1    Lucerne Community Clinic

                                   4                  2.1.1.1   Joseph Geare, P.A. — Treating

                                   5         The plaintiff regularly saw Joseph Geare, P.A., from 2012 to 2018, often on a bimonthly or

                                   6   monthly basis.24 Throughout these visits, P.A. Geare reported diagnoses including the following:

                                   7   fibromyalgia, PTSD, anxiety, bipolar affect, panic disorder, depressive disorder, insomnia,

                                   8   lumbar-disc degeneration, and other pain-related disorders.25

                                   9         P.A. Geare noted that on some visits the plaintiff did not appear to be in “acute distress.”26 On

                                  10   other visits, he reported the plaintiff’s anxiety, agitation, pain, and tearfulness.27 For example, on

                                  11   October 20, 2014, P.A. Geare noted the plaintiff’s fibromyalgia, insomnia, anxiety, and

                                  12   hypertension and said that she was “in distress secondary to pain and anxious.”28 His diagnosis
Northern District of California
 United States District Court




                                  13   reflected her fibromyalgia, anxiety state, benign hypertension, and PTSD.29 He prescribed Lyrica

                                  14   and Norco.30 On October 27, 2015, P.A. Geare noted that the plaintiff was in acute distress,

                                  15

                                  16
                                       22
                                            AR 505–511.
                                  17   23
                                         The record also contains duplicate copies of the medical evidence. See, e.g. AR 1287–89 (May 3,
                                  18   2016 visit notes by Joseph Geare, P.A.); AR 1684–86 (same); AR 1837–39 (same). This order cites
                                       only the first copy of any duplicate record.
                                  19   24
                                          AR 506–508 (describing “regular” visits with P.A. Geare throughout 2012); AR 803–1017 (visits
                                       from September 2013 to January 2015); AR 1053–67 (February 2015 to May 2015); AR 1172–80
                                  20   (June 2015 to July 2015); AR 1204–34 (August 2015 to February 2016); AR 1276–1301 (March 2016
                                       to July 2016); AR 1699–1737 (August 2016 to June 2017); AR 1888–96 (June 2017 to August 2017);
                                  21   AR 1753–55 (September 2017); AR 1901–09 (September 2017 to November 2017); AR 1767–69
                                       (November 2017); AR 1913–62 (December 2017 to September 2018); AR 2009–16 (October 2018).
                                  22   25
                                         See, e.g., AR 806, 809, 812, 824, 833, 988, 992–93, 1054, 1176, 1229, 1300, 1721, 1914, 1936,
                                  23   1951, 1958, 2014.
                                       26
                                         See, e.g., AR 1667, 1670, 1677, 1681, 1685, 1688, 1694, 1744, 1747, 1754, 1757, 1765, 1817, 1831,
                                  24   1834, 1856, 1873, 1877, 1948, 2010, 2014.
                                       27
                                  25     See, e.g., AR 805, 814, 824, 833, 842, 845, 981, 1000, 1007, 1011, 1062, 1065, 1212, 1293, 1700,
                                       1707, 1715, 1896, 1908, 1958, 1960.
                                  26   28
                                            AR 980–81.
                                       29
                                  27        Id.
                                       30
                                            AR 982.
                                  28

                                       ORDER – No. 19-cv-02435-LB                          4
                                              Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 5 of 39




                                   1   anxious and tearful, and in shock due to her husband’s suicide by hanging.31 On August 25, 2017,

                                   2   the plaintiff said that she “has started to hear voices” and was “[v]ery upset.”32 P.A. Geare

                                   3   observed evidence of distress and described the plaintiff as “agitated and anxious.”33 He diagnosed

                                   4   her with anxiety disorder, chronic PTSD, and fibromyalgia.34 He prescribed Lexapro, Norco,

                                   5   Restoril, and Valium.35 On October 4, 2018, he described the plaintiff as “depressed and manic.”36

                                   6   She reported that she had been up all night cleaning.37 She cried through the appointment and

                                   7   “talk[ed] about suicide.”38 As to her general appearance, P.A. Geare recorded “no acute

                                   8   distress.”39 He reported the following diagnoses: fibromyalgia, low-back pain, PTSD, panic

                                   9   disorder, and chronic-pain syndrome.40 He prescribed Lyrica, Norco, and Valium.41

                                  10         P.A. Geare completed two medical-source statements for the plaintiff.

                                  11         The August 4, 2016 statement reflected that the plaintiff (1) “suffers from severe and chronic

                                  12   fatigue, myalgias, anxiety and depression, even though clinic notes . . . are not always indicative of
Northern District of California
 United States District Court




                                  13   these conditions” and (2) suffers from intermittent severe pain on a daily basis.42 The plaintiff

                                  14   could walk one city block without rest, sit for 10 minutes at a time, and stand for 15 minutes at a

                                  15   time.43 The plaintiff could sit, stand, and walk for fewer than two hours in an eight-hour working

                                  16

                                  17

                                  18
                                       31
                                            AR 1211.
                                  19   32
                                            AR 1896.
                                  20   33
                                            Id.
                                       34
                                  21        Id.
                                       35
                                            Id.
                                  22   36
                                            AR 2009.
                                  23   37
                                            Id.
                                       38
                                  24        Id.
                                       39
                                            AR 2010.
                                  25   40
                                            Id.
                                  26   41
                                            Id.
                                       42
                                  27        AR 1329, 1332.
                                       43
                                            Id.
                                  28

                                       ORDER – No. 19-cv-02435-LB                         5
                                              Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 6 of 39




                                   1   day.44 The plaintiff would not be able to lift 10 pounds in a competitive work situation.45 She

                                   2   would rarely be able to twist, stoop, and crouch and would never be able to climb ladders and

                                   3   stairs.46 She had limits to her head’s range of motion.47 The plaintiff would likely be off task 25%

                                   4   or more of the time.48 The plaintiff was “incapable of even ‘low stress’ work,” and would likely

                                   5   miss work more than four days per month.49

                                   6         The October 11, 2018 statement listed the following diagnoses—fibromyalgia, low-back pain,

                                   7   chronic-pain syndrome, PTSD, panic disorder, and depression — and noted that the plaintiff’s

                                   8   anxiety, depression, and other psychological factors affected her physical conditions.50 This

                                   9   statement is similar to the August 2016 statement except that it said that the plaintiff could sit for

                                  10   20 minutes and stand for 15 minutes at a time.51 P.A. Geare also noted that the plaintiff could

                                  11   occasionally lift and carry 10 pounds in a competitive work situation and occasionally climb

                                  12   stairs.52 She would be off task 25% or more of the time, was incapable of low-stress work, and
Northern District of California
 United States District Court




                                  13   would miss work more than four days a month.53

                                  14                  2.1.1.2   Deborah Johnson, LCSW — Treating

                                  15         Between 2014 and 2016, the plaintiff saw licensed clinical social-worker Deborah Johnson for

                                  16   psychotherapy twice a month for treatment for her bipolar disorder.54 Ms. Johnson documented the

                                  17   plaintiff’s mood swings and advised the plaintiff to monitor her moods and take her prescribed

                                  18

                                  19

                                  20   44
                                            AR 1329–30.
                                       45
                                  21        AR 1330
                                       46
                                            Id.
                                  22   47
                                            Id.
                                  23   48
                                            AR 1331.
                                       49
                                  24        Id.
                                       50
                                            AR 2017–18.
                                  25   51
                                            Id.
                                  26   52
                                            AR 2019.
                                       53
                                  27        AR 2020.
                                       54
                                            AR 1237–1275.
                                  28

                                       ORDER – No. 19-cv-02435-LB                         6
                                              Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 7 of 39




                                   1   medicine because her moods and anxiety tended to be more stable when she took them.55 The

                                   2   plaintiff struggled after her husband’s suicide and on October 28, 2015 reported guilt and shock.56

                                   3   A week later, the plaintiff was experiencing a hypomanic episode from her bipolar disorder.57

                                   4   Ms. Johnson documented the plaintiff’s depression and struggles with eating and sleeping

                                   5   enough.58

                                   6         Ms. Johnson completed two medical-source statements for the plaintiff.

                                   7         The July 28, 2016 statement described the plaintiff’s diagnoses of bipolar disorder and PTSD,

                                   8   and the associated symptoms.59 For the plaintiff’s mental abilities necessary for unskilled work,

                                   9   Ms. Johnson marked the following areas as “seriously limited”: (1) ability to complete a normal

                                  10   workday and workweek without interruption from psychologically based symptoms; (2) ability to

                                  11   perform at a consistent pace without unreasonable rest periods; (3) ability to accept instructions

                                  12   and respond to criticism from supervisors; (4) ability to respond to changes in a routine work
Northern District of California
 United States District Court




                                  13   environment; and (5) ability to deal with normal work stress.60 For her ability to engage in

                                  14   semiskilled or skilled work, the plaintiff’s abilities to understand, remember, and carry out

                                  15   detailed instructions were seriously limited.61 The plaintiff’s abilities to travel to an unfamiliar

                                  16   place and to use public transportation were seriously limited.62 Ms. Johnson marked “unlimited”

                                  17   or “limited by satisfactory” for other mental abilities.63

                                  18

                                  19

                                  20

                                  21
                                       55
                                            See, e.g., AR 1238, 1243, 1245, 1252.
                                  22   56
                                            AR 1259–1264.
                                  23   57
                                            AR 1260.
                                       58
                                  24        AR 1260–1263.
                                       59
                                            AR 771–76.
                                  25   60
                                            AR 773.
                                  26   61
                                            AR 774.
                                       62
                                  27        Id.
                                       63
                                            AR 773–71.
                                  28

                                       ORDER – No. 19-cv-02435-LB                         7
                                              Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 8 of 39




                                   1         Based on the plaintiff’s impairments, Ms. Johnson said that the plaintiff would miss work

                                   2   more than four days per month.64 She also said that the plaintiff’s anxiety would exacerbate her

                                   3   pain and other physical symptoms.65

                                   4         The October 4, 2018 statement found marked limitations in the following areas: (1) ability to

                                   5   understand, remember, and apply information; (2) ability to interact with others; (3) ability to

                                   6   concentrate, persist, or maintain pace; and (4) ability to adapt or manage oneself.66 The plaintiff

                                   7   would miss work more than four days a month and would have difficulty working at a regular job

                                   8   on a sustained basis because she “can’t ‘gauge’ her day due to frequent mood swings.”67

                                   9              2.1.2   Avatar Medical

                                  10                  2.1.2.1   Melody Samuelson, Psy.D. — Examining

                                  11         On April 12, 2015, Melody Samuelson, Psy.D., conducted a psychiatric examination of the

                                  12   plaintiff.68 She noted that her findings were “based on information gathered during this one time-
Northern District of California
 United States District Court




                                  13   limited mental-status evaluation.”69

                                  14         The plaintiff’s chief complaints during this session were pain, panic attacks, depression, and

                                  15   generalized anxiety disorder.70 She described having daily panic attacks and experiencing chronic

                                  16   depression and PTSD.71 She denied psychiatric hospitalization in the past but had psychiatric and

                                  17   psychological treatment, and she was taking Lexapro, Valium, Lyrica, and Vicodin.72 Dr.

                                  18   Samuelson noted the plaintiff’s history of physical, sexual, and emotional abuse throughout her

                                  19   childhood and her history of fibromyalgia.73

                                  20
                                       64
                                  21        AR 775.
                                       65
                                            AR 774.
                                  22   66
                                            AR 2002.
                                  23   67
                                            AR 2004.
                                       68
                                  24        AR 1021–27.
                                       69
                                            AR 1021.
                                  25   70
                                            AR 1022.
                                  26   71
                                            Id.
                                       72
                                  27        AR 1022–23.
                                       73
                                            Id.
                                  28

                                       ORDER – No. 19-cv-02435-LB                          8
                                              Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 9 of 39




                                   1         The plaintiff was “average groomed,” “coherent[,] and organized.”74 Her thought content was

                                   2   “relevant and non-delusional.”75 Her mood was “moderately depressed[,] and her affect [was] flat

                                   3   and congruent with thought content.”76 The plaintiff denied suicidal ideation.77 Dr. Samuelson

                                   4   described the plaintiff as “alert and oriented.”78 The plaintiff was able to “recall four items

                                   5   immediately upon presentation” and to recall them after some delay.79 For “fund of knowledge,”

                                   6   the plaintiff “was able to recall the current President of the United States” and describe who

                                   7   Martin Luther King, Jr. was.80 Dr. Samuelson reported that the plaintiff could count numbers and

                                   8   months backwards slowly but “was not able to attend without repeating instructions.”81 She did

                                   9   not observe any difficulty in the plaintiff’s calculation ability.82 Her insight and judgment were

                                  10   “intact.”83

                                  11         Dr. Samuelson reported the following diagnostic impressions: (1) major depressive disorder;

                                  12   (2) panic disorder without agoraphobia; (3) pain disorder due to a general medical condition; (4)
Northern District of California
 United States District Court




                                  13   chronic PTSD; and (5) generalized anxiety disorder.84 The plaintiff would benefit from “continued

                                  14   psychiatric treatment and counseling” and “a medical evaluation” to assess her fibromyalgia.85

                                  15         Dr. Samuelson concluded that the plaintiff “should have no difficulty performing simple and

                                  16   repetitive tasks.”86 She found that the plaintiff would have mild difficulty in the following areas:

                                  17

                                  18
                                       74
                                            AR 1024.
                                  19   75
                                            Id.
                                  20   76
                                            Id.
                                       77
                                  21        Id.
                                       78
                                            AR 1025.
                                  22   79
                                            Id.
                                  23   80
                                            Id.
                                       81
                                  24        Id.
                                       82
                                            See id.
                                  25   83
                                            Id.
                                  26   84
                                            AR 1025–26.
                                       85
                                  27        AR 1026.
                                       86
                                            Id.
                                  28

                                       ORDER – No. 19-cv-02435-LB                         9
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 10 of 39




                                   1   (1) performing complex and detailed tasks; (2) working with the public, supervisors, and co-

                                   2   workers; and (3) maintaining attention, concentration, persistence, and pace.87 She reported mild

                                   3   impairments in the following areas: (1) ability to “associate with day-to-day work activity,

                                   4   including attendance and safety, depending on her level of depression and anxiety on a given day;”

                                   5   (2) ability to accept instructions from supervisors and maintain regular attendance; and (3) ability

                                   6   to “perform work activities without special or additional supervision.”88 Overall, the plaintiff

                                   7   appeared genuine and did not feign symptoms.89

                                   8                2.1.2.2    Molly Malone, Psy.D. — Examining

                                   9         On January 18, 2018, Molly Malone, Psy.D., performed a comprehensive mental-status

                                  10   evaluation of the plaintiff.90

                                  11         The plaintiff’s chief complaints were depression, anxiety with panic attacks, and PTSD.91 She

                                  12   reported a history of suicide attempts but denied any prior psychiatric hospitalization and denied
Northern District of California
 United States District Court




                                  13   “current suicidal and homicidal ideation.”92 As for her current level of functioning, the plaintiff

                                  14   said that she did not need help with preparing meals.93

                                  15         Dr. Malone reported that the plaintiff’s attention was “limited” and her concentration and

                                  16   memory were “poor.”94 For example, she noted that the plaintiff “made 0 errors spelling ‘world’

                                  17   forward[,] [] was unable to spell it in reverse . . . [and] was not able to complete serial 3’s

                                  18   adequately.”95 Her calculation was “poor,” and “[w]hen asked how much change she would expect

                                  19   back from a five dollar bill if an item cost $1.50, claimant reported, ‘I don’t know.’”96 The

                                  20
                                       87
                                  21        Id.
                                       88
                                            Id.
                                  22   89
                                            AR 1027.
                                  23   90
                                            AR 1795.
                                       91
                                  24        Id.
                                       92
                                            AR 1796.
                                  25   93
                                            Id.
                                  26   94
                                            AR 1797.
                                       95
                                  27        Id.
                                       96
                                            Id.
                                  28

                                       ORDER – No. 19-cv-02435-LB                         10
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 11 of 39




                                   1   plaintiff’s mood was “anxious” and her affect was “labile.”97 Dr. Malone diagnosed the plaintiff

                                   2   with borderline personality disorder, PTSD, persistent depressive disorder, and unspecified

                                   3   anxiety disorder, with panic attacks.98

                                   4         Dr. Malone documented that the plaintiff’s “limitations in work and social functioning are

                                   5   significant.”99 She found that the plaintiff’s “ability to perform simple and repetitive tasks is

                                   6   mildly impaired.”100 The plaintiff’s ability to do work without special or additional supervision

                                   7   was “moderately impaired.”101 Dr. Malone concluded that the plaintiff’s ability to perform

                                   8   complex tasks, maintain regular work attendance, accept instructions from supervisors, and

                                   9   interact with coworkers and the public was moderately to significantly impaired.102 She also found

                                  10   the following significant impairments: (1) ability to work on a consistent basis; (2) ability to

                                  11   complete a normal workday without interruptions; and (3) ability to handle “usual stresses

                                  12   encountered in competitive work environment.”103
Northern District of California
 United States District Court




                                  13                2.1.2.3    Soheila Benrazavi, M.D. — Examining

                                  14         Soheila Benrazavi, M.D., conducted an internal-medicine evaluation of the plaintiff on January

                                  15   19, 2018.104 The plaintiff complained of her fibromyalgia and back pain.105 Dr. Benrazavi

                                  16   reviewed the following medical records: (1) a lumbar CT scan dated May 5, 2017; (2) a C-spine

                                  17   CT scan (no dates noted); and (3) a record dated October 19, 2017 “regarding presentation with

                                  18   back pain; diagnosis of fibromyalgia and anxiety.”106

                                  19

                                  20
                                       97
                                  21        Id.
                                       98
                                            AR 1798.
                                  22   99
                                            AR 1799.
                                  23   100
                                             AR 1798.
                                       101
                                  24         Id.
                                       102
                                             Id.
                                  25   103
                                             Id.
                                  26   104
                                             AR 1802–1806.
                                       105
                                  27         AR 1802.
                                       106
                                             AR 1805.
                                  28

                                       ORDER – No. 19-cv-02435-LB                        11
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 12 of 39




                                   1         Dr. Benrazavi observed the plaintiff to be “somewhat anxious” and with “no acute distress at

                                   2   the time of the examination.”107 She reported “grossly normal bilaterally” for the plaintiff’s range

                                   3   of motion in her shoulders, elbows, wrists, hips, and ankles.108 Plaintiff’s lumbar spine was

                                   4   negative for spasms or deformity.109 Dr. Benrazavi reported “no tenderness” and a range of motion

                                   5   for the lumbar spine of “mildly decreased.”110 The plaintiff’s knees showed normal limits in

                                   6   motion and no instability.111

                                   7         Dr. Benrazavi said that the plaintiff would be able to “lift and carry 20 pounds occasionally

                                   8   and 10 pounds frequently,” could sit, stand, and walk six hours in an eight-hour workday, and

                                   9   could occasionally stoop and climb.112

                                  10         2.2     Non-Medical Evidence

                                  11         The record has statements from the following third parties: (1) the plaintiff’s sister; (2) the

                                  12   plaintiff’s former husband; (3) the plaintiff’s fiancé; and (4) the plaintiff’s mother.
Northern District of California
 United States District Court




                                  13               2.2.1   Sister’s Statement

                                  14         The plaintiff’s sister completed a function report on April 15, 2012.113 She said that the

                                  15   plaintiff, as a single mom, always needed someone to help her manage daily life.114 The plaintiff

                                  16   did not have problems with personal care but needed reminders from others to take medication and

                                  17   to eat or sleep regularly.115 The plaintiff prepared her own food and was able to do household

                                  18   chores such as cleaning, laundry, and getting groceries.116

                                  19

                                  20
                                       107
                                  21         AR 1803.
                                       108
                                             AR 1804.
                                  22   109
                                             AR 1805.
                                  23   110
                                             Id.
                                       111
                                  24         Id.
                                       112
                                             Id.
                                  25   113
                                             AR 181–88.
                                  26   114
                                             See AR 181–82.
                                       115
                                  27         AR 183.
                                       116
                                             AR 183–84.
                                  28

                                       ORDER – No. 19-cv-02435-LB                          12
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 13 of 39




                                   1         The plaintiff did not go out when she was depressed and was anxious when she was out by

                                   2   herself.117 The plaintiff was able to pay her own bills, manage a checkbook and a savings account,

                                   3   and count change.118 The plaintiff did not spend time with others due to “extreme anxiety when

                                   4   around groups of people.”119 Her anxiety isolated her from family and friends, and she “cut off

                                   5   social circles.”120

                                   6         The plaintiff’s conditions affected her ability to lift, walk, squat, sit, and bend, her memory

                                   7   and concentration, and her ability to get along with others.121 The plaintiff struggled in social

                                   8   situations and did “not handle stress well at all.”122 Changes in her routine upset her.123 The

                                   9   plaintiff “functions well when taking her medication and meeting with [her] therapist.”124 The

                                  10   plaintiff did not handle crisis well, and “not a day passes where [the plaintiff] does not have to

                                  11   make an adaptation to her life due to her anxiety.”125 The plaintiff “struggles with sleeping and

                                  12   eating due to anxiety.”126
Northern District of California
 United States District Court




                                  13               2.2.2   Husband’s Statement

                                  14         The plaintiff’s husband said that the plaintiff was only able to do a few physical activities,

                                  15   such as doing the dishes and bathing her children.127 The husband took care of other activities,

                                  16   such as driving the children to school, laundry, cleaning, shopping, and other manual labor.128 He

                                  17   described having to learn the plaintiff’s “triggers” and said that they took it “day to day” based on

                                  18

                                  19   117
                                             AR 184.
                                  20   118
                                             Id.
                                       119
                                  21         AR 185.
                                       120
                                             AR 186.
                                  22   121
                                             Id.
                                  23   122
                                             AR 187.
                                       123
                                  24         Id.
                                       124
                                             AR 188.
                                  25   125
                                             Id.
                                  26   126
                                             Id.
                                       127
                                  27         AR 214. The statement is undated.
                                       128
                                             Id.
                                  28

                                       ORDER – No. 19-cv-02435-LB                          13
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 14 of 39




                                   1   how the plaintiff was feeling.129 He noted that the plaintiff’s sensitivity to touch on various parts

                                   2   of her body.130

                                   3               2.2.3   Fiancé’s Statement

                                   4         The plaintiff’s fiancé submitted a functions report on February 8, 2015.131 The plaintiff was

                                   5   “always [] in pain” and experienced daily nightmares.132 She was able to care for her children and

                                   6   herself (but required verbal reminders to take medicine).133 The plaintiff did not go out and could

                                   7   not do physical activities.134 She was able to do housework, such as laundry and dishes with help

                                   8   from others.135 The plaintiff was able to go outside by herself, shop in stores, and manage her

                                   9   money.136 She struggled to physically keep up with her children.137 The plaintiff did not spend

                                  10   time with others and shut down around others.138

                                  11         The plaintiff’s impairments affected her ability to lift, walk, climb stairs, squat, sit, bend,

                                  12   kneel, stand, and reach, her memory, and concentration, and her ability to get along with others
Northern District of California
 United States District Court




                                  13   and complete tasks.139 The plaintiff struggled to handle changes in her routine and required her

                                  14   fiancé’s help physically and mentally every day.140

                                  15

                                  16

                                  17

                                  18

                                  19   129
                                             Id.
                                  20   130
                                             Id.
                                       131
                                  21         AR 721–29.
                                       132
                                             AR 721.
                                  22   133
                                             AR 722–23.
                                  23   134
                                             Id.
                                       135
                                  24         AR 723.
                                       136
                                             AR 724.
                                  25   137
                                             AR 725.
                                  26   138
                                             AR 725–26.
                                       139
                                  27         AR 726.
                                       140
                                             AR 727–28.
                                  28

                                       ORDER – No. 19-cv-02435-LB                           14
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 15 of 39




                                   1               2.2.4   Mother’s Statement

                                   2         On July 23, 2016, the plaintiff’s mother submitted a statement attesting that she helps the

                                   3   plaintiff with her everyday life by taking her to her doctor’s appointments and helping with chores

                                   4   such as cleaning, cooking, and childcare “on a regular basis.”141

                                   5

                                   6   3. Administrative Proceedings

                                   7         3.1     Disability-Determination Explanation (DDE)

                                   8         The most recent DDE was in February 2018.142 Non-examining doctors reviewed the record

                                   9   and determined that the plaintiff was not disabled.143

                                  10         The non-examining doctors found that the plaintiff had the following severe impairments: (1)

                                  11   back-discogenic and degenerative disorders and (2) anxiety and obsessive-compulsive disorder.144

                                  12   They determined that the impairments were not severe enough to prevent her from working.145
Northern District of California
 United States District Court




                                  13   Laurence Ligon, M.D., analyzed the plaintiff’s physical residual-functional capacity (“RFC”).146

                                  14   He opined that the plaintiff could occasionally lift or carry 20 pounds, frequently lift or carry 10

                                  15   pounds, and stand, walk, and sit for a total of six hours out of an eight-hour workday.147 She had

                                  16   postural limitations and could occasionally climb ramps, stairs, ladders, ropes, and scaffolds.148

                                  17   She could occasionally stoop, kneel, crouch, and crawl, and could frequently balance.149 She did

                                  18   not have manipulative, visual, communicative, or environmental limitations.150

                                  19

                                  20
                                       141
                                  21         AR 750.
                                       142
                                             AR 1476–1492.
                                  22   143
                                             AR 1491.
                                  23   144
                                             AR 1483.
                                       145
                                  24         AR 1491.
                                       146
                                             AR 1486–87.
                                  25   147
                                             AR 1486.
                                  26   148
                                             Id.
                                       149
                                  27         AR 1486–87.
                                       150
                                             AR 1487.
                                  28

                                       ORDER – No. 19-cv-02435-LB                         15
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 16 of 39




                                   1         Matthew Comrie, Psy.D., assessed the plaintiff’s mental RFC.151 He found that the plaintiff’s

                                   2   ability to understand and remember detailed instructions was moderately limited.152 She had

                                   3   various moderate limitations in her concentration and persistence, including her ability to (1) carry

                                   4   out detailed instructions, (2) maintain attention and concentration for extended periods, (3) work

                                   5   in coordination with others without being distracted by them, and (4) complete a normal workday

                                   6   and workweek without interruptions from psychologically based symptoms.153 Her ability to

                                   7   interact appropriately with the general public was moderately limited.154 She had moderate

                                   8   limitation in her ability to respond to changes in the work setting.155

                                   9         Because her conditions were not severe enough, both non-examining doctors concluded that

                                  10   the plaintiff could adjust to other work and was therefore not disabled.156

                                  11         3.2      Administrative Hearings

                                  12         There have been three administrative hearings in this case: on August 14, 2013,157 August 9,
Northern District of California
 United States District Court




                                  13   2016,158 and November 13, 2018.159 Judge Corley summarized the initial hearing (and the court

                                  14   incorporates that summary by this reference).160 The next sections summarize the second and third

                                  15   hearings.

                                  16               3.2.1   August 9, 2016 Hearing

                                  17         The ALJ heard testimony from the plaintiff and VE Antonio Reyes.161

                                  18

                                  19

                                  20   151
                                             AR 1489.
                                       152
                                  21         AR 1487.
                                       153
                                             AR 1487–88.
                                  22   154
                                             AR 1488.
                                  23   155
                                             AR 1489.
                                       156
                                  24         AR 1491.
                                       157
                                             AR 28.
                                  25   158
                                             AR 1414.
                                  26   159
                                             AR 1390.
                                       160
                                  27         AR 512–13.
                                       161
                                             AR 1415–16.
                                  28

                                       ORDER – No. 19-cv-02435-LB                        16
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 17 of 39




                                   1                 3.2.1.1     The Plaintiff’s Testimony

                                   2          The ALJ questioned the plaintiff. The plaintiff said that she received some benefits, such as

                                   3   food stamps, to help support herself and her children.162 Her sister helped her with grocery

                                   4   shopping because she did not handle stress or being around people well.163 She described

                                   5   attending therapy and taking medication for her sleep problems, mental conditions, and

                                   6   fibromyalgia.164 She described her history of methamphetamine use from age 11 until age 18.165

                                   7   She relapsed in 2010 but had been sober since then.166

                                   8          The plaintiff managed a checking account and paid her bills.167 The ALJ expressed skepticism

                                   9   about whether the plaintiff’s mother helped care for the plaintiff’s children because the record

                                  10   contained complaints about the mother’s “being high all the time.”168 The plaintiff said that she

                                  11   did not have other options and did not leave her children alone with her mother.169

                                  12          The plaintiff’s representative also questioned the plaintiff. The plaintiff testified that she
Northern District of California
 United States District Court




                                  13   started experiencing chronic pain as a child.170 She receives treatment at the Lucerne Clinic for her

                                  14   psychological and physical conditions.171 The father of her children, her sister, and her mother all

                                  15   help her to take care of her children.172 Her pain made it difficult to pick up her children or sit or

                                  16   stand for too long.173 To get through the day, the plaintiff had to write everything down because

                                  17

                                  18

                                  19   162
                                             AR 1422.
                                  20   163
                                             AR 1426.
                                       164
                                  21         AR 1426–27.
                                       165
                                             AR 1428.
                                  22   166
                                             AR 1429.
                                  23   167
                                             AR 1437.
                                       168
                                  24         AR 1438.
                                       169
                                             Id.
                                  25   170
                                             AR 1430.
                                  26   171
                                             Id.
                                       172
                                  27         AR 1431-32.
                                       173
                                             AR 1432–33.
                                  28

                                       ORDER – No. 19-cv-02435-LB                            17
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 18 of 39




                                   1   otherwise she forgot to do things.174 She has struggled with self-harm behavior, such as cutting, all

                                   2   of her life.175

                                   3               3.2.2   November 13, 2018 Hearing

                                   4         The ALJ heard testimony from the plaintiff and VE Ronald Fleck.176

                                   5                   3.2.2.1   The Plaintiff’s Testimony

                                   6         The plaintiff testified that her conditions had “declined more rapidly” since the last

                                   7   administrative hearing.177 She described being “sensitive to just everything.”178 For example, she

                                   8   could not handle backrubs from her children because of her sensitivity to touch.179 Her “pain level

                                   9   is horrible.”180 Sometimes she felt okay one minute, and then would be in pain the next minute.181

                                  10   She took Lyrica for her fibromyalgia but experienced side effects including insomnia and weight

                                  11   gain.182 She has back problems and cannot sit or stand for very long.183 As a result, her son and

                                  12   sister helped with household chores such as washing the dishes.184 Her psychological conditions
Northern District of California
 United States District Court




                                  13   also had worsened.185

                                  14                   3.2.2.2   VE’s Testimony

                                  15         The ALJ posed hypotheticals to the VE.

                                  16         First, she asked the VE to assume an individual, of plaintiff’s age and education, who was

                                  17   limited to “light work . . . occasional stoop, kneel, crouch and crawl[,] simple repetitive tasks[,]

                                  18

                                  19   174
                                             AR 1435.
                                  20   175
                                             Id.
                                       176
                                  21         AR 1392–1413.
                                       177
                                             AR 1400.
                                  22   178
                                             AR 1401.
                                  23   179
                                             Id.
                                       180
                                  24         AR 1402.
                                       181
                                             See id.
                                  25   182
                                             AR 1403
                                  26   183
                                             AR 1404–05.
                                       184
                                  27         AR 1405–06.
                                       185
                                             AR 1402.
                                  28

                                       ORDER – No. 19-cv-02435-LB                          18
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 19 of 39




                                   1   [and] occasional interaction with the public.”186 The VE said that such a person could work as a

                                   2   mail clerk, an ampoule filler, or a racker in a bakery.187

                                   3         The ALJ added the following restrictions to the hypothetical: sedentary work; repetitive tasks

                                   4   not at a fast pace; few changes in the workday; simple work-related decisions; and occasional

                                   5   interactions with coworkers.188 The VE responded that, with these limitations, the person could be

                                   6   an addresser, a loader, or a blancher.189 Under either of the two previous hypotheticals, if the

                                   7   person were off-task 20% of the workday, then there would be no jobs available in the national

                                   8   economy.190

                                   9         3.3   ALJ Findings

                                  10         The ALJ followed the five-step sequential evaluation process to determine whether the

                                  11   plaintiff was disabled and concluded that she was not.191

                                  12         At step one, the ALJ found that the plaintiff had not engaged in substantial gainful activity
Northern District of California
 United States District Court




                                  13   since February 13, 2012.192

                                  14         At step two, the ALJ found that the plaintiff had the following severe impairments:

                                  15   degenerative-disc disease, back osteoarthritis, fibromyalgia, bipolar disorder, PSTD, generalized

                                  16   anxiety disorder, and borderline-personality disorder.193 She found the following impairments to

                                  17   be non-severe: headaches, insomnia, pelvic cyst, obesity, and polysubstance abuse.194

                                  18         At step three, the ALJ concluded that the plaintiff did not have an impairment or combination

                                  19   of impairments that met or medically equaled the severity of one of the listed impairments in the

                                  20

                                  21   186
                                             AR 1407.
                                       187
                                  22         AR 1407–08.
                                       188
                                             AR 1408.
                                  23   189
                                             AR 1408–09.
                                  24   190
                                             AR 1409.
                                       191
                                  25     AR 1352–79. Judges Corley and Alsup summarized the earlier ALJ decisions. See AR 513–15,
                                       1498–99.
                                  26   192
                                             AR 1358.
                                       193
                                  27         Id.
                                       194
                                             Id.
                                  28

                                       ORDER – No. 19-cv-02435-LB                         19
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 20 of 39




                                   1   regulations.195 For the plaintiff’s mental impairments, ALJ found moderate limitations in the

                                   2   following: (1) ability to understand, remember, or apply information; (2) ability to interact with

                                   3   others; and (3) concentration, persistence, or maintenance of pace.196 The plaintiff’s ability to

                                   4   adapt or manage oneself was mildly limited.197

                                   5         Before reaching step four, the ALJ determined that the plaintiff had the RFC to “perform light

                                   6   work . . . except [that] she can occasionally stoop, kneel, crouch and crawl; [and] is limited to

                                   7   simple repetitive tasks with occasional public contact.”198

                                   8         At step four, the ALJ found that the plaintiff had no past relevant work.199

                                   9         Finally, at step five, the ALJ held that the following jobs were available in the national

                                  10   economy for the plaintiff: (1) mail clerk; (2) ampoule clerk; and (3) bakery racker.200 She also

                                  11   noted that, even with more restrictive limitations, there would still be other jobs available.201

                                  12         The ALJ concluded that the plaintiff was not disabled.202
Northern District of California
 United States District Court




                                  13

                                  14                                        STANDARD OF REVIEW

                                  15         Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the

                                  16   Commissioner if the claimant initiates a suit within sixty days of the decision. A court may set

                                  17   aside the Commissioner’s denial of benefits only if the ALJ’s “findings are based on legal error or

                                  18   are not supported by substantial evidence in the record as a whole.” Vasquez v. Astrue, 572 F.3d

                                  19   586, 591 (9th Cir. 2009) (internal citation and quotation marks omitted); 42 U.S.C. § 405(g).

                                  20   “Substantial evidence means more than a mere scintilla but less than a preponderance; it is such

                                  21   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

                                  22
                                       195
                                  23         AR 1359.
                                       196
                                             AR 1360.
                                  24   197
                                             AR 1361.
                                  25   198
                                             Id.
                                       199
                                  26         AR 1377.
                                       200
                                             AR 1378.
                                  27   201
                                             Id.
                                  28   202
                                             AR 1378–79.

                                       ORDER – No. 19-cv-02435-LB                          20
                                          Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 21 of 39




                                   1   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The reviewing court should uphold “such

                                   2   inferences and conclusions as the [Commissioner] may reasonably draw from the evidence.” Mark

                                   3   v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). If the evidence in the administrative record

                                   4   supports the ALJ’s decision and a different outcome, the court must defer to the ALJ’s decision

                                   5   and may not substitute its own decision. Tackett v. Apfel, 180 F.3d 1094, 1097–98 (9th Cir. 1999).

                                   6   “Finally, [a court] may not reverse an ALJ’s decision on account of an error that is harmless.”

                                   7   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                   8

                                   9                                         GOVERNING LAW

                                  10      A claimant is considered disabled if (1) he suffers from a “medically determinable physical or

                                  11   mental impairment which can be expected to result in death or which has lasted or can be expected

                                  12   to last for a continuous period of not less than twelve months,” and (2) the “impairment or
Northern District of California
 United States District Court




                                  13   impairments are of such severity that he is not only unable to do his previous work but cannot,

                                  14   considering his age, education, and work experience, engage in any other kind of substantial

                                  15   gainful work which exists in the national economy. . . .” 42 U.S.C. § 1382c(a)(3)(A) & (B). The

                                  16   five-step analysis for determining whether a claimant is disabled within the meaning of the Social

                                  17   Security Act is as follows. Tackett, 180 F.3d at 1098 (citing 20 C.F.R. § 404.1520).

                                  18
                                              Step One. Is the claimant presently working in a substantially gainful activity? If so, then
                                  19          the claimant is “not disabled” and is not entitled to benefits. If the claimant is not working
                                              in a substantially gainful activity, then the claimant’s case cannot be resolved at step one,
                                  20
                                              and the evaluation proceeds to step two. See 20 C.F.R. § 404.1520(a)(4)(i).
                                  21          Step Two. Is the claimant’s impairment (or combination of impairments) severe? If not,
                                  22          the claimant is not disabled. If so, the evaluation proceeds to step three. See 20 C.F.R. §
                                              404.1520(a)(4)(ii).
                                  23
                                              Step Three. Does the impairment “meet or equal” one of a list of specified impairments
                                  24          described in the regulations? If so, the claimant is disabled and is entitled to benefits. If
                                              the claimant’s impairment does not meet or equal one of the impairments listed in the
                                  25          regulations, then the case cannot be resolved at step three, and the evaluation proceeds to
                                              step four. See 20 C.F.R. § 404.1520(a)(4)(iii).
                                  26
                                              Step Four. Considering the claimant’s RFC, is the claimant able to do any work that he or
                                  27          she has done in the past? If so, then the claimant is not disabled and is not entitled to
                                              benefits. If the claimant cannot do any work he or she did in the past, then the case cannot
                                  28

                                       ORDER – No. 19-cv-02435-LB                       21
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 22 of 39




                                                be resolved at step four, and the case proceeds to the fifth and final step. See 20 C.F.R. §
                                   1            404.1520(a)(4)(iv).
                                   2            Step Five. Considering the claimant’s RFC, age, education, and work experience, is the
                                                claimant able to “make an adjustment to other work?” If not, then the claimant is disabled
                                   3
                                                and entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If the claimant is able to do
                                   4            other work, the Commissioner must establish that there are a significant number of jobs in
                                                the national economy that the claimant can do. There are two ways for the Commissioner
                                   5            to show other jobs in significant numbers in the national economy: (1) by the testimony of
                                                a vocational expert or (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R.,
                                   6            part 404, subpart P, app. 2.
                                   7

                                   8         For steps one through four, the burden of proof is on the claimant. At step five, the burden

                                   9   shifts to the Commissioner. Gonzales v. Sec’y of Health & Human Servs., 784 F.2d 1417, 1419

                                  10   (9th Cir. 1986).

                                  11                                                ANALYSIS

                                  12         The plaintiff argues that the ALJ erred by (1) misweighing the medical evidence, (2) finding
Northern District of California
 United States District Court




                                  13   the plaintiff’s insomnia to be nonsevere at step two, (3) finding that plaintiff did not meet mental-

                                  14   impairment listings at step three, (4) discrediting plaintiff’s testimony, (5) failing to consider third-

                                  15   party statements, and (6) basing step five on incomplete VE hypotheticals. The plaintiff also

                                  16   argues that the ALJ mischaracterized the evidence and repeated errors that Judges Corley and

                                  17   Alsup identified previously.203

                                  18

                                  19   1. Whether the ALJ Erred in Weighing the Medical Evidence

                                  20         The plaintiff argues, and the court agrees, that the ALJ erred in weighing the medical opinions.

                                  21         The ALJ is responsible for “‘resolving conflicts in medical testimony and for resolving

                                  22   ambiguities.’” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014) (quoting Andrews, 53 F.3d

                                  23   at 1039). In weighing and evaluating the evidence, the ALJ must consider the entire case record,

                                  24   including each medical opinion in the record, together with the rest of the relevant evidence.

                                  25   20 C.F.R. § 416.927(b); see Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (“[A] reviewing

                                  26

                                  27
                                       203
                                          Pl. Mot. – ECF No. 24-1 at 18–37. The plaintiff also argues that the ALJ erred because her decision
                                  28   “substantially relies on bulk citation” to the medical evidence. Id. at 18.

                                       ORDER – No. 19-cv-02435-LB                         22
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 23 of 39




                                   1   court must consider the entire record as a whole and may not affirm simply by isolating a specific

                                   2   quantum of supporting evidence.”) (internal quotation marks and citation omitted).

                                   3         “In conjunction with the relevant regulations, [the Ninth Circuit has] developed standards that

                                   4   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec., 528

                                   5   F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527).204 Social Security regulations

                                   6   distinguish between three types of physicians: (1) treating physicians; (2) examining physicians;

                                   7   and (3) non-examining physicians. 20 C.F.R. § 416.927(c), (e); Lester v. Chater, 81 F.3d 821, 830

                                   8   (9th Cir. 1995). “Generally, a treating physician’s opinion carries more weight than an examining

                                   9   physician’s, and an examining physician’s opinion carries more weight than a reviewing [non-

                                  10   examining] physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001) (citing

                                  11   Lester, 81 F.3d at 830); Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996).

                                  12         An ALJ may disregard the opinion of a treating physician, whether or not controverted.
Northern District of California
 United States District Court




                                  13   Andrews, 53 F.3d at 1041. “To reject [the] uncontradicted opinion of a treating or examining

                                  14   doctor, an ALJ must state clear and convincing reasons that are supported by substantial

                                  15   evidence.” Ryan, 528 F.3d at 1198 (alteration in original) (internal quotation marks and citation

                                  16   omitted). By contrast, if the ALJ finds that the opinion of a treating physician is contradicted, a

                                  17   reviewing court will require only that the ALJ provide “specific and legitimate reasons supported

                                  18   by substantial evidence in the record.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)

                                  19   (internal quotation marks and citation omitted); see Garrison, 759 F.3d at 1012 (“If a treating or

                                  20   examining doctor’s opinion is contradicted by another doctor’s opinion, an ALJ may only reject it

                                  21   by providing specific and legitimate reasons that are supported by substantial evidence.”) (internal

                                  22   quotation marks and citation omitted). “The opinions of non-treating or non-examining physicians

                                  23   may serve as substantial evidence when the opinions are consistent with independent clinical

                                  24   findings or other evidence in the record.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).

                                  25

                                  26

                                  27
                                       204
                                          The Social Security Administration promulgated new regulations, including a new § 404.1521,
                                  28   effective March 27, 2017. The previous version, effective to March 26, 2017, applies here.

                                       ORDER – No. 19-cv-02435-LB                        23
                                          Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 24 of 39




                                   1      An ALJ errs when he “rejects a medical opinion or assigns it little weight” without explanation

                                   2   or without explaining why “another medical opinion is more persuasive, or criticiz[es] it with

                                   3   boilerplate language that fails to offer a substantive basis for [his] conclusion.” Garrison, 759 F.3d

                                   4   at 1012–13. “[F]actors relevant to evaluating any medical opinion, not limited to the opinion of the

                                   5   treating physician, include the amount of relevant evidence that supports the opinion and the

                                   6   quality of the explanation provided[,] the consistency of the medical opinion with the record as a

                                   7   whole[, and] the specialty of the physician providing the opinion . . . .” Orn, 495 F.3d at 631.

                                   8   (citing 20 C.F.R. § 404.1527(d)(3)–(6)); see also Magallanes v. Bowen, 881 F.2d 747, 753 (9th

                                   9   Cir. 1989) (an ALJ need not agree with everything contained in the medical opinion and can

                                  10   consider some portions less significant than others).

                                  11      The ALJ also must consider the opinions of other “medical sources who are not acceptable

                                  12   medical sources and [the testimony] from nonmedical sources.” 20 C.F.R. § 404.1527(f). The ALJ
Northern District of California
 United States District Court




                                  13   is required to consider observations by “other sources” as to how an impairment affects a

                                  14   claimant’s ability to work. Id. Nonetheless, an “ALJ may discount [the] testimony” or an opinion

                                  15   “from these other sources if the ALJ gives . . . germane [reasons] for doing so.” Molina, 674 F.3d

                                  16   at 1111 (internal quotations and citations omitted). “[A]n opinion from a medical source who is

                                  17   not an acceptable medical source. . . may outweigh the medical opinion of an acceptable medical

                                  18   source[.]” 20 C.F.R. § 404.1527(f)(1). “For example, it may be appropriate to give more weight to

                                  19   the opinion of a medical source who is not an acceptable medical source if he or she has seen the

                                  20   individual more often than the treating source, has provided better supporting evidence and a

                                  21   better explanation for the opinion, and the opinion is more consistent with the evidence as a

                                  22   whole.” Id.

                                  23      The plaintiff contends that the ALJ misweighed the medical opinions from the following

                                  24   sources: (1) treating physician Robert Gardner; (2) treating physician’s assistant Joseph Geare; (3)

                                  25   examining psychiatrist Daniel Mandelbaum; (4) examining psychologist Philip Cushman; (5)

                                  26   examining psychologist Molly Malone; (6) treating counselor Deborah Johnson, LCSW; (7)

                                  27   examining physician Sheila Benrazavi; and (8) examining psychologist Melody Samuelson.

                                  28

                                       ORDER – No. 19-cv-02435-LB                        24
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 25 of 39




                                   1         1.1   Dr. Gardner

                                   2         Dr. Gardner reported various work limitations based on plaintiff’s fibromyalgia.205 First, he

                                   3   found that the plaintiff met the American College of Rheumatology criteria for fibromyalgia and

                                   4   noted various symptoms that she experiences, including “chronic widespread pain” and over 20

                                   5   tender points.206 Second, he identified the following exertional limitations: (1) she could walk two

                                   6   city blocks without rest or severe pain; (2) she could sit and stand for 10 to 15 minutes at a time;

                                   7   (3) she could sit, stand, and walk for about two hours in a total eight-hour workday; (4) she could

                                   8   occasionally lift less than ten pounds, rarely crouch, squat, and climb stairs, and never twist, stoop,

                                   9   or climb ladders.207 Finally, he said that the plaintiff would be off task 15% of the time, “incapable

                                  10   of even ‘low stress’ work,” and would miss work more than four days a month.208

                                  11         Because Dr. Gardner’s findings are contradicted by Dr. Benrazavi’s findings, the ALJ was

                                  12   required to provide specific and legitimate reasons supported by substantial evidence to discount
Northern District of California
 United States District Court




                                  13   his opinion. See Garrison, 759 F.3d at 1012.

                                  14         The plaintiff argues that the ALJ erred by giving little weight to Dr. Gardner’s findings of

                                  15   work limitations in part because (1) the ALJ mischaracterized the evidence about whether the

                                  16   plaintiff was in “acute distress” and did not explain why the lack of “joint erythema” and

                                  17   “synovitis” discounted Dr. Gardner’s findings, and (2) the ALJ exaggerated plaintiff’s daily

                                  18   activities.209

                                  19         The ALJ’s reliance on the lack of “acute distress,” “joint erythema,” and “synovitis” are not

                                  20   specific and legitimate reason for discrediting Dr. Gardner. First, as a basis for according Dr.

                                  21   Gardner’s opinion little weight, the ALJ explained that the plaintiff “presented on numerous

                                  22   occasions from 2015 to 2018 in ‘no acute distress,’ with otherwise limited abnormal objective

                                  23

                                  24
                                       205
                                             AR 384–87; see also AR 511 (Judge Corley’s summarizing Dr. Gardner’s findings).
                                  25   206
                                             AR 384.
                                  26   207
                                             AR 385–86.
                                       208
                                  27         AR 387.
                                       209
                                             Pl. Mot. – ECF No. 24-1 at 18–23, 26–27.
                                  28

                                       ORDER – No. 19-cv-02435-LB                         25
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 26 of 39




                                   1   exam findings.”210 But that is incorrect. On many occasions, the plaintiff presented with acute

                                   2   distress to P.A. Geare, and the record also documents her mental-health issues.211 On at least one

                                   3   occasion, despite P.A. Geare’s note of “no acute distress” in general appearance, the plaintiff cried

                                   4   through her appointment and expressed suicidal thoughts.212 Moreover, the ALJ did not explain

                                   5   why “no acute distress” undermines the diagnosis. Cf. Reinertson v. Barnhart, 127 F. App’x 285,

                                   6   290 n.2 (9th Cir. 2005) (“One who suffers from fibromyalgia, a condition marked by ‘chronic pain

                                   7   through the body’ . . . is not necessarily in ‘acute distress.’ Without more, that term does not

                                   8   constitute an objective medical finding that is inconsistent with severe fibromyalgia”) (cleaned

                                   9   up); Norman v. Berryhill, No. 17-cv-04108-SI, 2018 WL 4519952, at *9 (N.D. Cal. Sept. 19,

                                  10   2018) (“presenting as ‘pleasant and cooperative’” in demeanor “is not inconsistent with allegations

                                  11   of depression”).

                                  12         Second, the ALJ gave Dr. Gardner’s opinion little weight because the plaintiff denied “joint
Northern District of California
 United States District Court




                                  13   erythema,” and Dr. Birnbaum found no “synovitis.”213 The ALJ did not explain, however, why

                                  14   this warranted giving little weight to Dr. Gardner’s limitation findings. Cf. Long v. Colvin, No. 13-

                                  15   cv-05716-SI, 2015 WL 971198, at *6 (N.D. Cal. Mar. 3, 2015) (“the ALJ must not only identify

                                  16   the conflicting information, but [also must] provide her interpretation thereof, and explain why her

                                  17   interpretation, rather than the treating physician’s, prevails”). The plaintiff’s brief also suggest that

                                  18   these may indicate rheumatoid arthritis and not fibromyalgia.214

                                  19         Similarly, the ALR erred by discrediting the opinion based on the plaintiff’s daily activities. 215

                                  20         “The Social Security Act does not require that claimants be utterly incapacitated to be eligible

                                  21   for benefits, and many home activities may not be easily transferable to a work environment where

                                  22   it might be impossible to rest periodically or take medication.” Fair v. Bowen, 885 F.2d 597, 603

                                  23
                                       210
                                  24         AR 1372.
                                       211
                                         See, e.g., AR 805, 814, 824, 833, 842, 845, 981, 1000, 1007, 1011, 1062, 1065, 1212, 1293, 1700,
                                  25   1707, 1715, 1896, 1908, 1958, 1960.
                                       212
                                  26         AR 2009–12.
                                       213
                                             AR 1372.
                                  27   214
                                             Pl. Mot. – ECF No. 24-1 at 20–21.
                                  28   215
                                             AR 1372–73.

                                       ORDER – No. 19-cv-02435-LB                          26
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 27 of 39




                                   1   (9th Cir. 1989) (citation omitted). The Ninth Circuit has held that “disability claimants should not

                                   2   be penalized for attempting to lead normal lives in the face of their limitations.” Reddick, 157 F.3d

                                   3   at 722.

                                   4         First, the plaintiff’s daily activities are not a basis for uniformly discrediting Dr. Gardner’s

                                   5   opinion. Second, as Judge Corley said, “[i]t is improper to assume that [the] [p]laintiff would have

                                   6   no difficulties in a work setting simply because she performs household chores or find medication

                                   7   and counseling helpful.”216 Third, the ALJ did not specify how the plaintiff’s daily activities

                                   8   contradicted Dr. Gardner’s findings. The ALJ said that the plaintiff’s caring of her children was

                                   9   inconsistent with a disabled person’s abilities, but the record is uncontroverted that the plaintiff

                                  10   cannot care for them alone and needs help from her family.217

                                  11         In sum, the court finds that the ALJ erred in according Dr. Gardner little weight.

                                  12         1.2   P.A. Geare
Northern District of California
 United States District Court




                                  13         The plaintiff contends that ALJ erred in giving little weight to treating P.A. Geare’s opinion.

                                  14   The court agrees.

                                  15         P.A. Geare is an “other source.” See Molina, 674 F.3d at 1111. The ALJ thus must provide

                                  16   germane reasons for discounting his opinion. The ALJ has not done so.

                                  17         First, to the extent the ALJ characterized P.A. Geare as consistently reporting that the plaintiff

                                  18   was not in “acute distress,” this is incorrect and thus is an insufficient reason (as the court said in

                                  19   the last section).

                                  20         Second, the ALJ accorded little weight to P.A. Geare’s opinion, in part, because (1) the record

                                  21   generally showed conservative treatment and (2) he is not an acceptable medical source.218 First,

                                  22   as the plaintiff contends, it is unclear what the ALJ determined to be “conservative” treatment, and

                                  23   the record does not reflect that more aggressive treatment options exist.219 Cf. Lapeirre-Gutt v.

                                  24   Astrue, 382 F. App’x 662, 664 (9th Cir. 2010) (“The record does not reflect that more aggressive

                                  25
                                       216
                                  26         AR 530.
                                       217
                                             AR 1373.
                                  27   218
                                             AR 1374–75.
                                  28   219
                                             Pl. Mot. – ECF No. 24-1 at 23–24.

                                       ORDER – No. 19-cv-02435-LB                           27
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 28 of 39




                                   1   treatment options are appropriate or available. A claimant cannot be discredited for failing to

                                   2   pursue non-conservative treatment options where none exists”). Second, P.A. Geare was a treating

                                   3   source and saw the plaintiff once or twice a month for six years, and the ALJ’s summary rejection

                                   4   of his opinion based on a fact error and his position was not a germane reason to discount his

                                   5   treatment-based opinion. See Olmstead v. Colvin, No. 15-cv-02656-NJV, 2016 WL 3611881, at *4

                                   6   (N.D. Cal. July 6, 2016) (finding failure to provide germane reasons to discount nurse

                                   7   practitioner’s opinion to be “especially egregious where the nurse practitioner saw Plaintiff on

                                   8   several occasions and her records make direct references to Plaintiff’s limitations and ability to

                                   9   work”).

                                  10         1.3    Dr. Mandelbaum

                                  11         The plaintiff argues that the ALJ erred by giving “limited weight” to examining psychiatrist

                                  12   Dr. Mandelbaum’s assessment because (1) the ALJ repeated errors identified by Judges Corley
Northern District of California
 United States District Court




                                  13   and Alsup, (2) Judge Corley already found that Dr. Mandelbaum’s opinion was supported by the

                                  14   medical record, and (3) the ALJ relied on erroneous “no acute distress” findings.220 Because Dr.

                                  15   Mandelbaum’s limitations findings are contradicted by Dr. Samuelson’s findings, the ALJ must

                                  16   provide specific and legitimate reasons supported by substantial evidence to discount his opinion.

                                  17   See Garrison, 759 F.3d at 1012. The ALJ did not.

                                  18         To the extent that the ALJ accorded only “limited” weight due to (1) Dr. Mandelbaum’s failure

                                  19   to express his opinion “in terms of vocational functioning” and (2) his review of only the 2011

                                  20   record, Judges Corley and Alsup already rejected those assessments, and the court agrees with

                                  21   their reasonings.221 Judge Corley found that “numerous medical records and opinions support Dr.

                                  22   Mandelbaum’s findings.”222 The court affirms that assessment. Indeed, Dr. Mandelbaum’s

                                  23   findings of work impairments — including moderate–to marked impairments in the plaintiff’s

                                  24   ability to understand, remember, and carry out simple instructions and ability to interact

                                  25

                                  26   220
                                             Id. at 27–28.
                                       221
                                  27         AR 526–27, 1501.
                                       222
                                             AR 528.
                                  28

                                       ORDER – No. 19-cv-02435-LB                        28
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 29 of 39




                                   1   appropriately with the public and co-workers223 — were echoed by other examining and treating

                                   2   sources such as Dr. Malone and LCSW Johnson.224 And finally, the ALJ’s discrediting the opinion

                                   3   based on “no acute distress” fails for the reasons stated above.

                                   4         In sum, the ALJ thus failed to properly weigh Dr. Mandelbaum’s opinion.

                                   5         1.4   Dr. Cushman

                                   6         The ALJ accorded little weight to Dr. Cushman’s findings that plaintiff would have difficulties

                                   7   with regular attendance, completing a normal workday or work week, and working with

                                   8   supervisors, co-workers and the general public.225 The ALJ assigned little weight because (1) Dr.

                                   9   Cushman did not have the benefit of later records, (2) his findings are not consistent with later

                                  10   records of normal examinations and lack of acute distress, (3) his findings contradict the plaintiff’s

                                  11   activities of daily living showing that the plaintiff can clean, shop, and care for her young children,

                                  12   and (4) his conclusions are inconsistent with the Global Assessment of Functioning (“GAF”)
Northern District of California
 United States District Court




                                  13   score of 60.226 Because Dr. Cushman’s limitations findings are contradicted by Dr. Samuelson, the

                                  14   ALJ must provide specific and legitimate reasons supported by substantial evidence to discount

                                  15   his opinion. See Garrison, 759 F.3d at 1012. The ALJ erred in weighing Dr. Cushman’s opinion.

                                  16         As Judge Corley explained, Dr. Cushman’s limited review of the record on its own is not a

                                  17   sufficient reason to discount his opinion.227 As discussed above, the ALJ’s finding of “no acute

                                  18   distress” and his characterization of the plaintiff’s daily activities, are not specific and legitimate

                                  19   reasons. Moreover, other medical opinions support Dr. Cushman’s findings. For example,

                                  20

                                  21   223
                                             AR 224.
                                       224
                                  22      See, e.g., AR 1798 (Dr. Malone’s finding moderate to significant impairments in ability to interact
                                       with coworkers and the public); AR 2002 (Ms. Johnson’s finding marked limitation in abilities to (1)
                                  23   understand, remember, and apply information, and (2) interact with others).
                                       225
                                             AR 253, 1369.
                                  24   226
                                           AR 1369. A GAF score purports to rate a subject’s mental state and symptoms; the higher the
                                  25   rating, the better the subject’s coping and functioning skills. See Garrison v. Colvin, 759 F.3d 995,
                                       1002 n.4 (9th Cir. 2014). A person with a GAF score of 51 to 60 may connote “moderate symptoms”
                                  26   (e.g. a flat and circumstantial speech and occasional panic attacks) or moderate difficulty in social,
                                       occupational, or school and chores-related functioning (e.g. few friends and conflicts with peers or co-
                                  27   workers). See id.
                                       227
                                             AR 530.
                                  28

                                       ORDER – No. 19-cv-02435-LB                         29
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 30 of 39




                                   1   Dr. Malone found that the plaintiff’s abilities to maintain regular work attendance and interact

                                   2   with coworkers and the public were moderately to significantly impaired.228 Finally, the ALJ erred

                                   3   by concluding, without explanation, that Dr. Cushman’s assessment of a GAF score of 60, which

                                   4   reflects moderate symptoms or moderate functional difficulties, is “inconsistent with [his finding

                                   5   of plaintiff’s] inability to attend work regularly.”229

                                   6          In sum, the ALJ erred in weighing Dr. Cushman’s opinion.

                                   7          1.5   Ms. Johnson

                                   8          Ms. Johnson is a social worker who provided psychotherapy treatment to the plaintiff. She is

                                   9   an “other source.” The ALJ thus must provide germane reasons for rejecting her opinion. See

                                  10   Molina, 674 F.3d at 1111. The ALJ accorded little weight to Ms. Johnson’s July 2016 assessment

                                  11   and partial weight to her October 2018 assessment, in part, because that (1) there are no treatment

                                  12   records from Ms. Johnson to support her opinion; and (2) the longitudinal record does not support
Northern District of California
 United States District Court




                                  13   her findings.230 These reasons are not germane.

                                  14          First, the record contains two years of Ms. Johnson’s treatment notes documenting the

                                  15   plaintiff’s struggles with bipolar disorder, depression, and insufficient eating or sleeping.231

                                  16   Second, the court already rejected as insufficient the ALJ’s findings of no acute distress and

                                  17   conservative treatment.

                                  18          1.6   Dr. Malone

                                  19          The ALJ also erred by giving little weight to examining psychologist Dr. Malone’s opinion.232

                                  20          The ALJ gave little weight to Dr. Malone’s opinion for the following reasons: (1) her findings

                                  21   of work restrictions internally “conflict with [her] exam findings showing normal appearance,

                                  22   speech, orientation, intelligence, fund of knowledge, judgment, thought process and content;” (2)

                                  23

                                  24
                                       228
                                             AR 1798.
                                  25   229
                                             AR 1370.
                                  26   230
                                             AR 1373–74.
                                       231
                                  27         AR 237–75.
                                       232
                                             The plaintiff refers to Dr. Malone as Dr. Malloy. Pl. Mot. – ECF No. 24-1 at 28–29.
                                  28

                                       ORDER – No. 19-cv-02435-LB                          30
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 31 of 39




                                   1   the plaintiff’s record showed conservative treatment with no “psychiatric hospitalizations or 5150

                                   2   placements;” (3) the plaintiff did not have acute distress; and (4) the limitations findings were

                                   3   inconsistent with the plaintiff’s ability to care for her young children.233 Because Dr. Malone’s

                                   4   findings are contradicted by Dr. Samuelson’s findings, the ALJ must provide specific and

                                   5   legitimate reasons supported by substantial evidence to discount her opinion. Garrison, 759 F.3d

                                   6   at 1012. The ALJ did not do so.

                                   7         First, the ALJ does not explain how the plaintiff’s normal appearance, thought process, or

                                   8   judgment during the examination translates to no work impairments, thus rendering Dr. Malone’s

                                   9   opinion internally inconsistent. Indeed, Dr. Malone observed that the plaintiff’s attention was

                                  10   “limited,” her concentration, calculation, and memory were “poor,” and her mood was

                                  11   “anxious.”234 Cf. Ghanim v. Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014) (“the ALJ improperly

                                  12   cherry-picked some of [examining physician’s] characterizations of [the plaintiff’s] rapport and
Northern District of California
 United States District Court




                                  13   demeanor instead of considering these factors in the context of [the physician’s] diagnoses and

                                  14   observations of impairment.”). Next, the ALJ’s characterization of “conservative treatment” and a

                                  15   lack of psychiatric hospitalization is similarly unavailing, both for the reasons set forth above and

                                  16   because it is not apparent, and the ALJ did not explain, why a lack of “5150 placements”

                                  17   necessarily contradicted work impairments found by Dr. Malone. Finally, the remaining reasons

                                  18   are not specific and legitimate as discussed above.

                                  19         1.7   Dr. Benrazavi

                                  20         The ALJ also erred by according “great weight” to examining physician Dr. Benrazavi’s

                                  21   opinion that the plaintiff (essentially) had no physical limitations that would prevent her from

                                  22   working.

                                  23         Citing the record about mild degenerative-disc disease, the ALJ found that Dr. Benrazavi’s

                                  24   findings of the plaintiff’s physical limitations were supported by the longitudinal treatment.235 But

                                  25

                                  26   233
                                             AR 1370–71.
                                       234
                                  27         AR 1797.
                                       235
                                             AR 1371.
                                  28

                                       ORDER – No. 19-cv-02435-LB                        31
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 32 of 39




                                   1   as Judges Alsup and Corley explained, the ALJ must do more than merely identify the evidence

                                   2   and instead must provide her interpretation of the evidence.236 Here, the ALJ never explained how

                                   3   mild disc degeneration supports Dr. Benrazavi’s limitations, and she did not address the

                                   4   contradicting findings of treating physician Dr. Gardner and treating P.A. Geare. Also, to the

                                   5   extent the ALJ based her reasoning on the lack of “acute distress,” it is not a specific and

                                   6   legitimate reason, as discussed above. Moreover, the ALJ did not consider other factors such as

                                   7   the examining relationship, the nature of the examining relationship, or the length or frequency of

                                   8   the examination, especially given the plaintiff’s long histories with treating sources. See 20 C.F.R.

                                   9   § 404.1527(c).

                                  10         In sum, the ALJ erred in weighing Dr. Benrazavi’s opinion.

                                  11         1.8   Dr. Samuelson

                                  12         Finally, the ALJ erred by according “significant” weight to examining psychologist Dr.
Northern District of California
 United States District Court




                                  13   Samuelson’s opinion that the plaintiff’s mental-health issues did not preclude her from working.

                                  14         The ALJ assigned great weight to Dr. Samuelson’s mild-to-none mental limitations because

                                  15   (1) Dr. Samuelson “had the opportunity to conduct a comprehensive examination and interview of

                                  16   the claimant,” and (2) her findings are consistent with the record.237 The plaintiff contends that this

                                  17   was an error because the ALJ failed to consider the examining relationship, the length and nature

                                  18   of the relationship, and other factors under 20 C.F.R. § 404.1527(c).

                                  19         First, the ALJ’s finding that Dr. Samuelson must be significantly credited because she

                                  20   conducted a “comprehensive examination” is conclusory. The ALJ did not explain how this one-

                                  21   time mental examination was “comprehensive.” Indeed, by Dr. Samuelson’s account, she said that

                                  22   her findings were “gathered during this one time-limited mental status evaluation[;] [and] [s]hould

                                  23   there be discrepancies . . . [,] it is recommended that the claimant’s psychiatric diagnosis and

                                  24   symptom severity be verified through examination of medical records from past or recent

                                  25

                                  26
                                       236
                                  27         AR 523, 1501.
                                       237
                                             AR 1370.
                                  28

                                       ORDER – No. 19-cv-02435-LB                        32
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 33 of 39




                                   1   treatment providers.”238 Second, Dr. Samuelson’s opinion did not discuss other mental-health

                                   2   issues present in the plaintiff’s medical records.239 Third, Dr. Samuelson’s opinion is inconsistent

                                   3   with express findings of work-preclusive limitations in the longitudinal record, such as the

                                   4   opinions of treating sources (P.A. Geare and LCSW Johnson) and the opinions of the examining

                                   5   sources (psychiatrist Dr. Mandelbaum, and psychologists, Drs. Cushman and Malone).

                                   6                                               *       *      *

                                   7         In sum, the ALJ erred by mis-weighing the medical evidence.

                                   8

                                   9   2. Whether the ALJ Erred by Discounting the Plaintiff’s Testimony

                                  10         The plaintiff contends that the ALJ erred by discounting her testimony because the ALJ

                                  11   mischaracterized the medical evidence and the record regarding her improvement while on

                                  12   medication.
Northern District of California
 United States District Court




                                  13         In assessing a claimant’s credibility, an ALJ must make two determinations. Molina, 674 F.3d

                                  14   at 1112 (9th Cir. 2012). “First, the ALJ must determine whether [the claimant has presented]

                                  15   ‘objective medical evidence of an underlying impairment which could reasonably be expected to

                                  16   produce the pain or other symptoms alleged.’” Id. (quoting Vasquez, 572 F.3d at 591). Second, if

                                  17   the claimant produces that evidence, and “there is no evidence of malingering,” the ALJ must

                                  18   provide “specific, clear and convincing reasons for” rejecting the claimant’s testimony regarding

                                  19   the severity of the claimant’s symptoms. Id. (internal quotation marks and citations omitted).

                                  20         “At the same time, the ALJ is not ‘required to believe every allegation of disabling pain, or

                                  21   else disability benefits would be available for the asking, a result plainly contrary to 42 U.S.C. §

                                  22   423(d)(5)(A).’” Id. (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). “Factors that an

                                  23   ALJ may consider in weighing a claimant’s credibility include reputation for truthfulness,

                                  24   inconsistencies in testimony or between testimony and conduct, daily activities, and unexplained,

                                  25   or inadequately explained, failure to seek treatment or follow a prescribed course of treatment.”

                                  26

                                  27   238
                                             AR 1021.
                                  28   239
                                             AR 1022 (reviewing only one psychiatric record dated December 9, 2014 by P.A. Geare).

                                       ORDER – No. 19-cv-02435-LB                         33
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 34 of 39




                                   1   Orn, 495 F.3d at 636 (internal quotation marks omitted). “The ALJ must identify what testimony

                                   2   is not credible and what evidence undermines the claimant’s complaints.” Burrell v. Colvin, 775

                                   3   F.3d 1133, 1138 (9th Cir. 2014); see, e.g., Morris v. Colvin, No. 16-CV-0674-JSC, 2016 WL

                                   4   7369300, at *12 (N.D. Cal. Dec. 20, 2016).

                                   5         In rejecting the plaintiff’s testimony, the ALJ held that “the longitudinal record and medical

                                   6   findings and notes fail to corroborate the level of dysfunction alleged by the claimant.”240 The

                                   7   court has held that this reasoning was error. The ALJ’s rejection of the plaintiff’s testimony was

                                   8   thus error too. As the plaintiff recounts, the treatment records establish that “gabapentin and

                                   9   Lyrica” did not help her fibromyalgia.241 The medical record also shows her mental-health

                                  10   diagnoses and physical limitations. As discussed above, the ALJ did not address these issues.

                                  11

                                  12   3. Whether the ALJ Erred at Step Two
Northern District of California
 United States District Court




                                  13         The ALJ also erred at step two by mischaracterizing the evidence to conclude that the

                                  14   plaintiff’s insomnia was non-severe.

                                  15         At step two of the five-step sequential inquiry, the ALJ determines whether the claimant has a

                                  16   medically severe impairment or combination of impairments. Smolen, 80 F.3d at 1290. The ALJ

                                  17   must consider the record as a whole, including evidence that both supports and detracts from its

                                  18   final decision. Reddick, 157 F.3d at 720. An impairment is not severe if it does not significantly

                                  19   limit the claimant’s mental or physical abilities to do basic work activities. 20 C.F.R. § 404.1522.

                                  20   “Basic work activities are abilities and aptitudes necessary to do most jobs, including, for

                                  21   example, walking, standing, sitting, lifting, pushing, pulling, reaching, carrying or handling.”

                                  22   Smolen, 80 F.3d at 1290 (cleaned up); see also Monteith v. Comm’n of Soc. Sec., No. 18-cv-

                                  23   04481-DMR, 2020 WL 789823, at *2 (N.D. Cal. Feb. 17, 2020).

                                  24         “[T]he step two inquiry is a de minimis screening device to dispose of groundless claims.”

                                  25   Smolen, 80 F.3d at 1290 (citing Bowen v. Yuckert, 482 U.S. 137 at 153–54 (1987)). Thus, “[a]n

                                  26

                                  27   240
                                             AR 1362.
                                  28   241
                                             AR 1910; see also Pl. Mot. – ECF No. 24-1 at 34–36.

                                       ORDER – No. 19-cv-02435-LB                         34
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 35 of 39




                                   1   impairment or combination of impairments can be found ‘not severe’ only if the evidence

                                   2   establishes a slight abnormality that has no more than a minimal effect on an individual[‘]s ability

                                   3   to work.” Id. (internal quotation marks omitted) (citing SSR 85–28; Yuckert v. Bowen, 841 F.2d

                                   4   303, 306 (9th Cir.1988)).

                                   5         Here, the ALJ found that the plaintiff’s insomnia was not severe because “there is no ongoing

                                   6   testing or treatment for these conditions.”242 This conclusion is incorrect. The record establishes

                                   7   that her ongoing treatment for insomnia includes prescriptions for Valium, Restoril, Seroquel, and

                                   8   Temazepam.243

                                   9

                                  10   4. Whether the ALJ Erred at Step Three

                                  11         The plaintiff contends that the ALJ improperly weighed the medical evidence in concluding

                                  12   that her mental impairments did not meet any listings.244
Northern District of California
 United States District Court




                                  13         At step three of the five-step framework, “[i]f a claimant has an impairment or combination of

                                  14   impairments that meets or equals a condition outlined in the ‘Listing of Impairments,’ then the

                                  15   claimant is presumed disabled.” Lewis v. Apfel, 236 F.3d 503, 512 (citing 20 C.F.R. §

                                  16   404.1520(d)). “An ALJ must evaluate the relevant evidence before concluding that a claimant’s

                                  17   impairments do not meet or equal a listed impairment. A boilerplate finding is insufficient to

                                  18   support a conclusion that a claimant’s impairment does not do so.” Id. (citing Marcia v. Sullivan,

                                  19   900 F.2d 172, 176 (9th Cir. 1990)). “Medical equivalence will be found ‘if the medical findings

                                  20   are at least equal in severity and duration to the listed findings.’” Marcia, 900 F.2d at 175–76

                                  21   (quoting 20 C.F.R. § 404.1526). Accordingly, at step three, “the ALJ must explain adequately his

                                  22   evaluation of the alternative tests and the combined effects of the impairments” to determine

                                  23   whether a claimant equals a Listing. Id. at 176.

                                  24

                                  25

                                  26
                                       242
                                             AR 1358.
                                  27   243
                                             See, e.g., AR 320, 327, 364, 1703, 2015.
                                  28   244
                                             Pl. Mot. – ECF No. 24-1 at 24–25.

                                       ORDER – No. 19-cv-02435-LB                         35
                                             Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 36 of 39




                                   1         As discussed above, the ALJ misweighed the medical opinions. That affects the step-three

                                   2   determination. The ALJ thus erred here too.

                                   3

                                   4   5. Whether the ALJ Erred by Discounting Third-Party Statements

                                   5         The plaintiff argues that the ALJ erred because she did not mention the plaintiff’s former

                                   6   husband’s statement and did not weigh the statements of the plaintiff’s fiancé, mother, and

                                   7   sister.245

                                   8         The ALJ must also consider “other source” testimony and evidence from a layperson. Ghanim,

                                   9   763 F.3d at 1161; Molina, 674 F.3d at 1111; Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009)

                                  10   (“In determining whether a claimant is disabled, an ALJ must consider lay witness testimony

                                  11   concerning a claimant’s ability to work”) (cleaned up). “Descriptions by friends and family

                                  12   members in a position to observe a claimant’s symptoms and daily activities have routinely been
Northern District of California
 United States District Court




                                  13   treated as competent evidence.” Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987). It is

                                  14   competent evidence and “cannot be disregarded without comment.” Nguyen v. Chater, 100 F.3d

                                  15   1462, 1467 (9th Cir. 1996). The Ninth Circuit has not “required the ALJ to discuss every witness’s

                                  16   testimony on an individualized, witness-by-witness basis.” Molina, 674 F.3d at 1114. An ALJ may

                                  17   “point to” reasons already stated with respect to the testimony of one witness to reject similar

                                  18   testimony by a second witness. Id.

                                  19         Here, the ALJ did identify the statements.246 To the extent that the court already rejected the

                                  20   ALJ’s failure to consider these statements in holding that the plaintiff’s daily activities in caring

                                  21   for her children are inconsistent with a disabled person, that analysis applies here too.

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   245
                                             Id. at 36.
                                  28   246
                                             AR 1376–77.

                                       ORDER – No. 19-cv-02435-LB                          36
                                          Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 37 of 39




                                   1   6. Whether the ALJ erred at Step Five

                                   2      Finally, the plaintiff argues that the ALJ erred at step five because the hypotheticals were

                                   3   based on an erroneous RFC. Because the ALJ erred in weighing the medical opinions, and the

                                   4   RFC is predicated on those opinions, the ALJ erred here too.

                                   5

                                   6   7. Remand for Determination of Benefits

                                   7      The court has “discretion to remand a case either for additional evidence and findings or for an

                                   8   award of benefits.” McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002) (citing Smolen,

                                   9   80 F.3d at 1292); McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989) (“The decision whether

                                  10   to remand for further proceedings or simply to award benefits is within the discretion of [the]

                                  11   court.”) (citing Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987)).

                                  12      In deciding whether to remand a social-security case for further proceedings or for an
Northern District of California
 United States District Court




                                  13   immediate award of benefits, the Ninth Circuit has promulgated the “credit-as-true” rule. See

                                  14   Garrison, 759 F.3d at 1019–23; Treichler v. Comm’r of Soc. Sec. Admin, 775 F.3d 1090, 1100–02

                                  15   (9th Cir. 2014); Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004); see also Connett, 340

                                  16   F.3d 871, 876 (9th Cir. 2003); Hammock v. Bowen, 879 F.2d 498 (9th Cir. 1989). The credit-as-

                                  17   true rule applies to both “medical opinion evidence” and to “claimant testimony.” Garrison, 759

                                  18   F.3d at 1020. Under the credit-as-true rule, a reviewing court may credit evidence that was

                                  19   rejected during the administrative process and remand for an immediate award of benefits if: (1)

                                  20   the ALJ failed to provide “legally sufficient reasons” for rejecting the evidence; (2) “the record

                                  21   has been fully developed and further administrative proceedings would serve no useful purpose”;

                                  22   and (3) “if the improperly discredited evidence were credited as true, the ALJ would be required to

                                  23   find the claimant disabled on remand.” Id. (citing Ryan, 528 F.3d at 1202; Lingenfelter, 504 F.3d

                                  24   at 1041; Orn, 495 F.3d at 640; Benecke, 379 F.3d at 595; Smolen, 80 F.3d at 1292). If these three

                                  25   conditions are met, the court may remand for an award of benefits unless “an evaluation of the

                                  26   record as a whole creates serious doubt that a claimant is, in fact, disabled.” Garrison, 759 F.3d at

                                  27   1021; see also McCartey, 298 F.3d at 1076 (noting court’s “discretion”).

                                  28

                                       ORDER – No. 19-cv-02435-LB                       37
                                          Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 38 of 39




                                   1      Generally, “‘[i]f additional proceedings can remedy defects in the original administrative

                                   2   proceeding, a social security case should be remanded.’” Garrison, 759 F.3d at 1019 (quoting

                                   3   Lewin v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981)) (alteration in original); Treichler, 775 F.3d

                                   4   at 1099, 1106 (“a reviewing court is not required to credit claimants’ allegations regarding the

                                   5   extent of their impairments as true merely because the ALJ made a legal error in discrediting their

                                   6   testimony;” if “the reviewing court simply cannot evaluate the challenged agency action on the

                                   7   basis of the record before it, the proper course, except in rare circumstances, is to remand to the

                                   8   agency for additional investigation or explanation.”) (citations omitted); see also Dominguez v.

                                   9   Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court concludes that further

                                  10   administrative proceedings would serve no useful purpose, it may not remand with a direction to

                                  11   provide benefits.”); McCartey, 298 F.3d at 1076 (remand for award of benefits is discretionary);

                                  12   McAllister, 888 F.2d at 603 (remand for award of benefits is discretionary); Connett, 340 F.3d at
Northern District of California
 United States District Court




                                  13   876 (finding that a reviewing court has “some flexibility” in deciding whether to remand).

                                  14      Here, the court finds the three conditions are satisfied and remands with an instruction for an

                                  15   award for benefits.

                                  16      First, as discussed above, the ALJ mischaracterized medical records and opinions.

                                  17      Second, there are “no outstanding issues that must be resolved before a determination of

                                  18   disability can be made.” Garrison, 759 F.3d at 1019–20, n.26; see also Treichler, 775 F.3d at

                                  19   1108, 1110 (Tashima J., dissenting) (noting the limited situations where the Ninth Circuit has

                                  20   determined that there were outstanding issues to be considered or resolved by the ALJ warranting

                                  21   a remand without instructions to award benefits). The plaintiff’s application for benefits has been

                                  22   pending for almost a decade, and multiple treating and examining sources have identified the

                                  23   plaintiff’s mental and physical limitations, as noted above.

                                  24      Third, it is clear from the record that the ALJ would be required to find the plaintiff disabled if

                                  25   the improperly discredited evidence is credited as true. The court thus remands for the calculation

                                  26   and award of benefits.

                                  27

                                  28

                                       ORDER – No. 19-cv-02435-LB                        38
                                          Case 3:19-cv-02435-LB Document 32 Filed 07/20/20 Page 39 of 39




                                   1                                         CONCLUSION

                                   2      The court grants the plaintiff’s motion for summary judgment, denies the Commissioner’s

                                   3   cross-motion for summary judgment, and remands the case for the calculation and award of

                                   4   benefits.

                                   5

                                   6      IT IS SO ORDERED.

                                   7      Dated: July 20, 2020

                                   8                                                ______________________________________
                                                                                    LAUREL BEELER
                                   9                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-02435-LB                    39
